PER CURIAM:
Claimant brought this action for damage to his 2000 Cavalier which occurred when his vehicle struck a pile of. cold mix on Route 250 in Marshall County. The respondent stipulates as to liability in this claim. Therefore, the only issue to be considered is that of damages. The Court is of the opinion to make an award in this claim for the reasons stated more fully below.
The incident giving rise to this claim occurred on February 28, 2001. The claimant was traveling on Route 250 when his vehicle struck a pile of cold mix in the road causing damage to the left strut and a front deflector. The claimant had insurance coverage for the damaged strut, but not for the damaged deflector. The cost of the deflector plus tax is $22.43. ,
Claimant also incurred an additional expense of $45.00 in pursuing this claim when he was informed by a representative of the respondent to file a claim in the “small claims court” in Marshall County. Claimant testified that when trying to pursue this claim he called the respondent’s office in Charleston and that the person he spoke to informed him to file a claim in “small claims court”. He testified that the individual he spoke with did not inform him to file in the Court of Claims. Therefore, he filed a claim in Marshall County Magistrate Court and paid a non-refundable $45.00 filing fee. However, the claim was dismissed due to the fact that claimant filed his claim in the wrong court. Mr. Miller testified that he believed that “small claims court” was the same court as magistrate court.
This Court normally does not award damages for costs incurred by claimants in pursuing their claim. However, in this claim it is evident that the claimant filed his claim in the Marshall County Magistrate Court only because an employee of the respondent informed him to file in “small claims court”. The Court finds that it was reasonable for the claimant to understand this to mean that he had to file in magistrate court. The respondent’s employee should have correctly informed the claimant that he should file his claim in the Court of Claims. Claimant reasonably relied upon the representation of respondent’s employee, filed in magistrate court, and incurred an unnecessary expense.
Accordingly, the Court makes an award to claimant in the amount of $67.43.
Award of $67.43.